s




                        Fourth Court of Appeals
                              San Antonio, Texas
                                    January 13, 2014

                                  No. 04-13-00493-CV

                                 Rory W. COMERIO,
                                      Appellant

                                           v.

                                Debra Ann COMERIO,
                                       Appellee

               From the 288th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2012-CI-19928
                      Honorable Antonia Arteaga, Judge Presiding


                                    ORDER
    The Appellant’s Unopposed Motion for Extension of Time to File Reply Brief is
GRANTED. The appellant’s reply brief is due on February 3, 2014.

                                                              PER CURIAM

ATTESTED TO:___________________________
                Keith E. Hottle
                Clerk of Court